FlLED" l

uNiTED sTATEs DisTRicT couRT November 51 201
EASTERN DisTRicT oF cALiFoRNiA

 
  

CL[";RK. US DS|TR|CT C
EASTERN D|ST

 

UNITED STATES OF AMER|CA, Case NO. 2;18-cr-00024-GEB

Plaintiff,

v_ ORDER FOR RELEASE OF
PERSON |N CUSTODY

DONTE ROB|NS

Defendant.

 

',___ ,-'_i

TO: UN|TED STATES MARSHAL:
This is to authorize and direct you to release DONTE ROB|NS

Case No. 2118-cr-00024-GEB Charge 18 USC § 371l 922;a)(1)(A), 2, 28 USC §

5861ld), 5861§i) from custody for the following reasons;

Re|ease on Personal Recognizance

Bail Posted in the Sum of $

 

25,000 co-signed by
X Unsecured Appearance Bond $ sureties stated on

the record.

 

Appearance Bond with 10% Deposit
___ Appearance Bond with Surety
r__w Corporate Surety Bail Bond
(Other): Defendant to be released November 6, 2018
X at 9:00 AM. Pretrial Re|ease conditions as stated on

the record in open court.

 

|ssued at Sacramento, Ca|ifornia on November 5, 2018 at 2:00 PM
,/;»/

/ 1 ? 1
x /A~/

Magi:trate Judg Kenda|l J. Newman

